Exhibit 10.2

PURCHASE AGREEMENT

November 20, 2014

Invus, L.P.

Invus C.V.

Artal International S.C.A.

c/o The Invus Group, LLC

750 Lexington Avenue (30th Floor)

New York, New York 10022

Lexicon Pharmaceuticals, Inc.

8800 Technology Forest Place

The Woodlands, Texas 77381

Attn:   President and Chief Executive Officer

Ladies and Gentlemen:

Reference is made to (a) the Stockholders’ Agreement, dated as of June 17, 2007
(as amended, supplemented or otherwise modified, the “Stockholders’ Agreement”),
by and between Invus, L.P. ( “Invus, L.P.”) and Lexicon Pharmaceuticals, Inc.
(the “Company”), (b) the Securities Purchase Agreement, dated as of June 17,
2007 (as amended, supplemented or otherwise modified, the “Securities Purchase
Agreement”), by and between Invus, L.P. and the Company, and (c) that certain
Underwriting Agreement being entered into by the Company with the
representatives of the underwriters concurrently with this Agreement (the
“Underwriting Agreement”) providing for the issuance by the Company to the
underwriters (the “Public Stock Offering”) of 49,751,244 shares (the “Firm
Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), plus up to 7,462,687 additional shares of Common Stock pursuant to the
underwriters’ option to purchase additional shares, for sale in a public
offering at a price to the public of $1.005 per share (the “Purchase Price”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Stockholders’ Agreement.

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, pursuant to Section 7.13 of the
Stockholders’ Agreement, each of Invus, L.P. and Invus C.V. hereby waives its
rights under Section 4.02 of the Stockholders’ Agreement to purchase shares of
Common Stock in connection with the Public Stock Offering and in connection with
the concurrent issuance by the Company to the initial purchasers of up to $95.0
million aggregate principal amount of the Company’s 5.25% Convertible Senior
Notes due 2021 (which amount includes the initial purchasers’ option to purchase
additional notes).

 

I. The Shares

Subject to the satisfaction or waiver of the conditions described in Section IV,
the Investor hereby agrees to purchase from the Company 149,253,731 shares of
Common Stock (the “Shares”), at the Purchase Price per share. The total purchase
price for the Shares shall be equal to $150,000,000.



--------------------------------------------------------------------------------

The closing of the sale of the Shares shall take place concurrently with the
closing of the sale of the Firm Shares under the Underwriting Agreement (the
“Closing Date”), (i) with payment for the Shares to be made to the Company by
wire transfer of immediately available funds on the Closing Date and (ii) with
delivery of the Shares registered, as applicable, in the name of Artal
International S.C.A. (the “Investor”) or its designees with the Securities Act
legend set forth in Exhibit A attached thereto and otherwise free and clear of
all liens, with any transfer or stamp taxes duly paid by the Company.

 

II. Representations and Warranties

The Company hereby represents and warrants to and agrees with the Investor to
all the same representations and warranties contained in Section 1 and the
covenants contained in Section 6 (other than the last paragraph thereof) of the
Underwriting Agreement mutatis mutandis to the same extent as if such
representations and warranties and covenants were set forth herein for the
benefit of the Investor instead of the underwriters party to the Underwriting
Agreement (except that references to the Underwriting Agreement therein shall be
references to this Agreement and references to the Shares thereunder shall be
references to the Shares).

The Investor hereby represents and warrants to the Company that it (i) is
acquiring the Shares for its own account solely for the purpose of investment
and not with a view to, or for resale in connection with, any distribution of
such Shares or any interest therein, (ii) is an “accredited investor” as defined
in Rule 501 of Regulation D promulgated under the Securities Act, a
sophisticated investor and, by virtue of its business or financial experience,
is capable of evaluating the merits and risks of the investment in the Shares
and (iii) has been provided an opportunity to ask questions of and receive
answers from representatives of the Company concerning the terms and conditions
of this Agreement and the purchase of the Shares contemplated hereby.

 

III. Covenants of the Company

(a) As of the Closing Date, the Company shall have used its best efforts to
cause the Shares to be listed on NASDAQ.

(b) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid the reasonable fees and expenses of Simpson Thacher & Bartlett LLP,
counsel to Invus, L.P., Invus C.V. and the Investor, relating to the Public
Stock Offering, the concurrent convertible notes offering by the Company (the
“Notes Offering”) and the transactions contemplated by this Agreement within 15
days of the submission of any invoice with respect thereto.

 

IV. Conditions to the Investor’s Obligations to Purchase the Shares

The obligation of the Investor hereunder to purchase the Shares from the
Company, and of the Company to sell the Shares to the Investor, will be subject
to the satisfaction or waiver of the following conditions on or prior to the
Closing Date:

(a) The satisfaction by the Company of the conditions set forth in Section 5 of
the Underwriting Agreement (other than clauses (i) and (j) thereunder);

 

2



--------------------------------------------------------------------------------

(b) The substantially concurrent closing of the sale of the Firm Shares on the
terms set forth in the Underwriting Agreement;

(c) The substantially concurrent closing of the Notes Offering on the terms set
forth in the Purchase Agreement (as such term is defined in the Underwriting
Agreement) relating thereto;

(d) The delivery to the Investor of opinions of counsel to the Company by the
same counsel as set forth in Sections 5(c), (d) and (e) of the Underwriting
Agreement in the form and substance acceptable to the Investor; and

(e) The delivery to the Investor of the officer’s certificate contemplated by
Section 5(b) of the Underwriting Agreement.

These conditions are for the Investor’s sole benefit and may be waived by the
Investor in its sole discretion.

 

V. Termination

This Agreement shall automatically terminate upon any termination of the
Underwriting Agreement.

 

VI. Miscellaneous

(a) The Company hereby agrees to indemnify and hold harmless each of the
Investor, Invus, L.P. and Invus C.V. and each of their respective affiliates,
directors, officers, agents and employees and each person, if any, who controls
the Investor, Invus, L.P. and Invus C.V. within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act (collectively, the
“Indemnitees”) from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) arising out of or relating to any of the transactions
contemplated by this Agreement. For the avoidance of doubt and notwithstanding
the foregoing, the Company shall not be deemed to indemnify and hold harmless
the Indemnitees from and against any losses resulting from a decrease in the
trading price of their Common Stock.

(b) The provisions of Sections 7.06, 7.07 and 7.14 of the Stockholders’
Agreement are incorporated herein by reference and shall apply to this Agreement
mutatis mutandis.

(c) This Agreement may not be amended or modified except by an instrument in
writing signed by, or on behalf of, the parties hereto.

(d) This Agreement shall be deemed to satisfy the Company’s obligations under
the Stockholders’ Agreement with respect to the delivery of a Notice of Issuance
with respect to the Firm Shares and any additional shares which may be issued
and sold pursuant to the underwriters’ option to purchase additional shares
under the Underwriting Agreement and shall constitute the Investors’ waiver of
rights pursuant to Section 4.02 of the Stockholders’ Agreement.

 

3



--------------------------------------------------------------------------------

(e) This Agreement may be executed and delivered in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

(f) All notices and other communications hereunder shall be in writing and shall
be given (and shall be deemed to have been duly given upon receipt) by delivery
in person, by fax, by electronic transmission, by a recognized overnight courier
service or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this clause (f)):

if to the Investor, Invus, L.P. or Invus C.V.:

c/o The Invus Group, L.L.C.

750 Lexington Avenue (30th Floor)

New York, New York 10022

Attention: Raymond Debbane

Christopher Sobecki

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Kenneth Wallach, Esq.

if to the Company:

Lexicon Pharmaceuticals, Inc.

8800 Technology Forest Place

The Woodlands, Texas 77381

Attention: President and Chief Executive Officer

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: David Palmer Oelman, Esq.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

Sincerely,

INVUS, L.P.,

a Bermuda limited partnership

By: Invus Advisors, L.L.C., its general partner By:   /s/ Raymond Debbane Name:
  Raymond Debbane Title:   President

INVUS C.V.,

a Netherlands limited partnership

By: Ulys, L.L.C., its general partner By:   /s/ Raymond Debbane Name:   Raymond
Debbane Title:   President ARTAL INTERNATIONAL S.C.A.,a Luxembourg partnership
limited by shares By: Artal International Management S.A., its managing partner
By:   /s/ Anne Goffard Name:   Anne Goffard Title:   Managing Director of Artal
International Management S.A., the Managing Partner of Artal International
S.C.A.

 

Accepted and agreed to: LEXICON PHARMACEUTICALS, INC., a Delaware corporation
By:   /s/ Lonnel Coats Name:   Lonnel Coats Title:   President & CEO

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

THE SECURITIES REPRESENTED BY THIS BOOK-ENTRY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
BOOK-ENTRY MAY BE MADE EXCEPT PURSUANT TO (A) A REGISTRATION STATEMENT EFFECTIVE
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN EXEMPTION FROM
REGISTRATION THEREUNDER IF THE COMPANY AND THE TRANSFER AGENT HAVE BEEN
FURNISHED WITH DOCUMENTATION AS MAY REASONABLY BE REQUIRED BY THE COMPANY THAT
SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS
NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT.